United States Court of Appeals
                               For the First Circuit
                                  _____________________

No. 21-1632

       BRANDON BARTH; MARK CAMPOPIANO; DAVID JUBINVILLE; JUSTIN
                       RUTKIEWICZ; RYAN SHORE,

                                    Plaintiffs, Appellants,

                                              v.

 CITY OF CRANSTON, by and through its Treasurer David A. Capuano; INTERNATIONAL
   BROTHERHOOD OF POLICE OFFICERS, LOCAL 301; MATTHEW J. JOSEFSON,

                                   Defendants, Appellees.

                                    __________________

                                     ERRATA SHEET

              The opinion of this Court, issued on August 10, 2022, is amended as follows:

On the cover page, replace "August 11, 2022" with "August 10, 2022"